915 F.2d 1573
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Beverly Joyce SHELTON, Plaintiff-Appellant,v.DETROIT PUBLIC LIBRARY, Defendant-Appellee.
No. 90-1202.
United States Court of Appeals, Sixth Circuit.
Oct. 12, 1990.

1
Before BOYCE F. MARTIN, Jr. and ALAN E. NORRIS, Circuit Judges, and WISEMAN, Chief District Judge.*

ORDER

2
Beverly Joyce Shelton moves for the appointment of counsel and a transcript at government expense, and appeals the judgment in favor of defendant in this employment discrimination action filed under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000(e) et seq.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Shelton sued her employer for injunctive and monetary relief, alleging that she had been denied promotion on the basis of her race and her black southern dialect.  She was granted pauper status and appointed counsel.  After a bench trial, the district court found that plaintiff had not established a prima facie case of discrimination, nor shown that the legitimate reasons articulated by defendant for its promotion decisions were pretextual.


4
Upon consideration, this court concludes that the district court's judgment must be affirmed, as it is not clearly erroneous.   See Geisler v. Folsom, 735 F.2d 991, 994 (6th Cir.1984).  Because the district court's findings rest on credibility determinations, they are entitled to great deference.   Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 575 (1985).


5
Accordingly, the motions for counsel and a transcript are denied, and the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Thomas A. Wiseman, Jr., Chief U.S. District Judge for the Middle District of Tennessee, sitting by designation